1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF NEVADA
8
                                                ***
9
     JUAN ALCARAZ,                                      Case No. 2:13-cv-00818-JCM-PAL
10
                                      Petitioner,                     ORDER
11          v.
12   BRIAN WILLIAMS, et al.,
13                                Respondents.
14
           Petitioner=s unopposed motion for extension of time (ECF No. 60) is GRANTED.
15
     Petitioner shall have up to and including April 8, 2019, to make an election with respect
16
     to his mixed petition pursuant to the court’s order of January 23, 2019.
17
           It is so ordered.
18

19         DATED THIS 4th       April 2019.
                      __ day of ____
20

21                                                       JAMES C. MAHAN
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                    1
